DETAILED ACTION
Claims 1-20 are pending.
This action is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 13, 15-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 2017/0160775 A1) in view of Ross et al. (hereinafter “Ross”)( US 10,624,241 B1).
As to claims 1 and 13, SUN teaches an information handling system comprising:

a first articulated duct component (ADC) to modify the airflow [each of air ducts 240a-240d to modify the airflow] [Figs. 1-2] [0026, 0031-0032, 0050]; and 
a baseboard management controller (BMC) to retrieve first information identifying an inventory of system components optionally included at the information handling system, and further identifying a location of each of the system components at the information handling system [system check to determine whether heat generating components and/or empty slots are present] [0027, 0031-0033, 0038-0039, 0042-0043], and 
selectively adjust an angle of the ADC based on first information received at the BMC [based on detected heat condition, rotating the direction of air duct 230d to meet cooling requirement] [Figs. 1-2] [0029, 0032-0033, 0035-0037, 00391-0040, 0052].  
SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. SUN does not explicitly teach a 
However, Ross teaches a plurality of slot-level thermal regulation systems for a computing system. At least one of the slot-level thermal regulation systems comprises a louver corresponding to a particular slot and located between a particular computing device mounted within the particular slot and at least one fan configured to facilitate airflow through the server rack. The louver is configured to regulate airflow through the particular computing device. The at least one slot-level thermal regulation system further comprises a thermally activated unit located in an exhaust flow of the particular computing device and configured to change the angle of the louver in response to a change in thermal energy of the exhaust flow. Especially, Ross teaches a linear actuator by a rigid linkage component to adjust the angle of the louver to modify the airflow [Figs. 11-12] [column 18, lines 22-65; column 20, lines 12-28; column 22, lines 41-35].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Ross with the teachings of SUN for the purpose of using drive mechanism such as motor or linear actuator to adjust the angle of a duct component to modify the airflow.
As to claim 2, Ross teaches a spring to return the first ADC to a default orientation when the linear actuator is not energized [Figs. 12] [column 22, lines 55-65; column 26, lines 1-3].
As to claim 3, SUN teaches the first information includes a temperature at a first component at the information handling system and a temperature at a second component at the information handling system [0038-0039, 0057, 0086].  
As to claim 4, SUN teaches the first information includes operational performance of a second fan included at the information handling system [mechanical status of cooling devices] [0028, 0038, 0059-0061].  
As to claim 5, SUN teaches the first information includes operating characteristics of the first fan and of one or more additional fans [0032, 0039, 0049].  
As to claim 7, SUN teaches the BMC adjusts the orientation of the first ADC to increase airflow proximate to a heat generating device [Fig. 2] [0029, 0032-0033, 0035-0037, 0039-0040, 0052].  
As to claim 8, SUN teaches the BMC is configured to adjust the orientation of the first ADC without user intervention [0033, 0039-0040].  
As to claim 10, SUN teaches the first ADC is incorporated at a fan bay, the fan bay including hardware for mounting the first fan [Figs. 1-2, 4-5] [0026, 0031, 0041-0042].  
As to claim 15, SUN teaches the first information includes a temperature at a first component at the information handling system and a temperature at a second component at the information handling system [0038-0039, 0057, 0086].   
As to claim 16, SUN teaches the first information includes operational performance of a second fan included at the information handling system [mechanical status of cooling devices] [0028, 0038, 0059-0061].  
As to claim 18, SUN teaches the first ADC is incorporated at a fan bay, the fan bay including hardware for mounting the first fan [Figs. 1-2, 4-5] [0026, 0031, 0041-0042].  
As to claim 20, SUN teaches an input to receive first information identifying an inventory, operating status and configuration of components optionally included at an information handling system [system check to determine whether heat generating components and/or empty slots are present] [0027, 0031-0033, 0038-0039, 0042-0043]; and an output to provide a signal to an actuator, the actuator coupled to a first articulated duct component (ADC), the first ADC to modify airflow provided by a first fan [based on detected heat condition at the information handling system, rotating the direction of air duct 230d to adjust airflow by using servos or motors coupled with the air duct to meet cooling requirement] [Figs. 1-2] [0029, 0032-0033, 0035-0037, 0039-0040, 0052]. 
SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. SUN does not explicitly teach a bimetallic bending actuator, such that energize the bimetallic bending actuator to adjust an angle of the first ADC to modify airflow provided by a first fan.
However, Ross teaches a plurality of slot-level thermal regulation systems for a computing system. At least one of the slot-level thermal regulation systems comprises a louver corresponding to a particular slot and located between a particular computing device mounted within the particular slot and at least one fan configured to facilitate airflow through the server rack. The louver is configured to regulate airflow through the 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Ross with the teachings of SUN for the purpose of using drive mechanism such as motor, linear actuator, or bimetallic bending actuator, to adjust the angle of a duct component to modify the airflow.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Ross, and further in view of FAN (US 2008/0151490 A1).
As to claims 6 and 17, SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. SUN does not explicitly teach the first ADC is configured to reduce recirculation of airflow provided by the fist fan to a plenum at an inlet side of the first fan.  However, FAN teaches an airflow guiding component to direct airflow from fan is a configured to reduce recirculation of airflow provided by the fist fan to a plenum at an inlet side of the first fan [Fig. 1] [0015-0019]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of FAN with the teachings of SUN .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Ross, and further in view of Son (US 2015/0323207 A1).
As to claim 9, SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. Ross teaches a plurality of slot-level thermal regulation systems for a computing system. At least one of the slot-level thermal regulation systems comprises a louver corresponding to a particular slot and located between a particular computing device mounted within the particular slot and at least one fan configured to facilitate airflow through the server rack. The louver is configured to regulate airflow through the particular computing device. The at least one slot-level thermal regulation system further comprises a thermally activated unit located in an exhaust flow of the particular computing device and configured to change the angle of the louver in response to a change in thermal energy of the exhaust flow [Abstract] [column 18, lines 22-65; column 20, lines 12-28]. SUN and Ross do not explicitly teach provides a graphical user interface to display a current configuration of the first ADC. However, Son teaches a temperature adjusting system such that provides a graphical user interface to display a current configuration of the current settings of the system includes operating status of different fan and different duct components [Fig. 10] [0145-0146]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Son with the teachings of .
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Ross, and further in view of Lin (US 2010/0155047 A1).
As to claim 11 and 19, SUN teaches an airflow control system and method for adjusting airflow from a fan based on detected information in a computing system by rotating direction of air duct components [0026, 0031-0032, 0050]. SUN does not explicitly teach the detail structure relationship regarding air duct components and fan such that he first ADC is incorporated at an output of a fixed air duct component, the first fan proximate to an input of the fixed air duct component. However, Lin teaches system and method to dissipate heat in an information handling system, especially, Lin teaches the first ADC [cooling fluid guides 210, 410] is incorporated at an output of a fixed air duct component, the first fan proximate to an input of the fixed air duct component [the channel between the fan and cooling fluid guides used to guide the airflow towards the cooling fluid guides for further guiding based on detected heat conditions] [Figs. 2-7] [0038-0040, 0048-0052].  It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Lin with the teachings of SUN and Ross for the purpose of using fixed air duct to direct airflow towards movable air duct components to provide airflow to heat area by adjusting the orientation of the air duct components.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Ross, and further in view of Kobayashi et al. (hereinafter “Kobayashi”) (US 2012/0247750 A1).
As to claim 12, SUN teaches an airflow control system and method for adjusting airflow from a fan based on detected information in a computing system by rotating direction of air duct components [0026, 0031-0032, 0050]. SUN does not explicitly teach the first ADC is coupled to a second ADC, an actuator configured to adjust the orientation of the first and second ADC in tandem. However, Kobayashi teaches system and method for cooling a server wherein adjusting volume of airflow is controlled by changing the direction of multiple louver boards, wherein the first ADC is coupled to a second ADC, an actuator configured to adjust the orientation of the first and second ADC in tandem [Figs. 3A-B] [0042]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Kobayashi with the teachings of SUN and Ross for the purpose of using a drive mechanism to move louver boards in unison.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Ross, and further in view of Vaishampayan et al. (hereinafter “Vaishampayan”) (US 2015/0347330 A1).
As to claim 14, SUN teaches receive first information identifying an inventory, operating status and configuration of components optionally included at an information handling system [system check to determine whether heat generating components and/or empty slots are present, based on detected heat condition at the information handling system, rotating the direction of air duct 230d to adjust airflow by using servos or motors coupled with the air duct to meet cooling requirement]. SUN further teaches detecting heat condition based on component of the board working at an increased rate[0027, 0031-0033, 0038-0039, 0042-0043, 0052]. SUN does not explicitly teach the .
Response to Arguments
Applicant’s arguments filed December 07, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0039] At 315, a determination may be made by the logic on whether a heat condition is detected. If a heat condition is not detected based on the monitoring of system parameters, then the process may continue with the system parameters being monitored by the logic at 310, as earlier described. However, if a heat condition is detected at 315, for example the presence of empty slots, a mechanical failure of a cooling device, a localized hotspot due to a component of the board working at an increased rate, or some other heat condition, then the air duct configuration may be adjusted by the logic at 320. For example, the logic may facilitate the movement or rotation of one or more servos or motors coupled with the air ducts to cause a physical rotation or lateral movement of the air ducts, as described above. Based on this movement of the air ducts, a cooling zone associated with each cooling device may be moved or rotated to a different portion of the electronic device or the board of the electronic device, as described above.